UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA

CRIMINALNO, 3: 49¢R # cu)

v.
VIOLATIONS:

CHAIM STERN 18 U.S.C. § 664
(Theft or Embezzlement From Employee
Benefit Plan)
18 U.S.C. § 669
(Theft or Embezzlement In Connection
With Healthcare)
26 U.S.C. § 7202
(Willful Failure to Pay Tax)

INFORMATION
The United States Attorney charges:

COUNT ONE
(Theft or Embezzlement From Employee Benefit Plan)

1. Between in or about January 2011 and August 2013, in the District of
Connecticut and elsewhere, the defendant CHAIM STERN embezzled, stole and unlawfully
and willfully abstracted and converted to his own use and the use of another in the
approximate amount of $3.8 million, the moneys, funds, securities, premiums, credits,
property and other assets of the Bridgeport Health Care Center, Inc. Retirement Plan, an
employee pension benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974 and of a fund connected with such plan.

In violation of Title 18, United States Code, Section 664.
COUNT TWO
(Theft Or Embezzlement In Connection With Health Care)

2. In or about February 2015, in the District of Connecticut and elsewhere, the
defendant CHAIM STERN knowingly and willfully embezzled, stole, and converted without
authority to the use of another who was not the rightful owner, approximately $305,608.06,
which was the property of the Bridgeport Health Care Center, Inc. Health Benefit Plan, a
health care benefit program as defined in Title 18, United States Code, Section 24(b).

In violation of Title 18, United States Code, Section 669.

COUNT THREE
(Willful Failure to Pay Tax)

3, At all times relevant to this Information, the Bridgeport Health Care Center
(“BHCC”) was a corporation doing business in Bridgeport, Connecticut, and the Rosegarden
Health and Rehabilitation Center LLC (“Rosegarden”) was a limited liability company doing
business in Waterbury, Connecticut. Both BHCC and Rosegarden were in the business of
providing nursing and rehabilitation services.

4. At all times relevant to this Information, the defendant CHAIM STERN
controlled every aspect of and was the principal operator of BHCC and Rosegarden.

5. At all times relevant to this Information, BHCC and Rosegarden withheld
taxes from their employees’ paychecks, including federal income taxes and Federal
Insurance Contribution Act (“FICA”) taxes, which includes Medicare and social security
taxes.

6. Beginning on or about January 1, 2017, and continuing through an including
the First Quarter of 2018, the defendant CHAIM STERN willfully failed to pay over to the
Internal Revenue Service (“IRS”) all of the federal income taxes withheld and FICA taxes

due and owing to the United States on behalf of BHCC and Rosegarden and their employees.

2
The Charged Obligation

7. On or about March 31, 2018, in the District of Connecticut, the defendant
CHAIM STERN, being required by the internal revenue laws to collect, account for, and pay
over to the IRS all of the federal income taxes and FICA taxes due and owing to the United
States of America as required based upon the taxable wages of the employees of BHCC,
willfully failed to pay over such taxes, in the amount of approximately $817,578.53, for the
First Quarter of 2018.

All in violation of Title 26, United States Code, Section 7202.

UNITED STATES OF AMERICA

Ahead «hall

ae C. BOYLE
IRST ASSISTANT UNITED STATES ATTORNEY

DAVID E. NOVICK
ASSISTANT UNITED STATES ATTORNEY

Yled tLe _

NEERAJ N. PATEL
ASSISTANT UNITED STATES ATTORNEY

 

 
